UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark one) /X/ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR / / TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-172366-03 WFRBS Commercial Mortgage Trust 2012-C8 (exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-172366 Wells Fargo Commercial Mortgage Securities, Inc. (exact name of the depositor as specified in its charter) Wells Fargo Bank, National Association C-III Commercial Mortgage LLC The Royal Bank of Scotland Basis Real Estate Capital II, LLC Liberty Island Group I LLC (exact name of the sponsors as specified in its charter) New York38-3880099 (State or other jurisdiction of38-3880100 incorporation or organization)38-3880101 38-7047698 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, National Association 9062 Old Annapolis Road Columbia, MD21045 (Address of principal executive(Zip Code) offices) Telephone number, including area code: (410) 884-2000 Securities registered pursuant to Section 12(b) of the Act: NONE. Securities registered pursuant to Section 12(g) of the Act: NONE. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes NoX Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Not applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. Not applicable. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Not applicable. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1)Any annual report to security holders; (2) Any proxy or information statement; and (3)Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Not applicable. EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the Securities and Exchange Commission on March 28, 2013 (the “Original Form 10-K”) is (i) (a) to file a revised Report of Assessment of Compliance with Servicing Criteria for Wells Fargo Bank, National Association, as Custodian, dated August 12, 2013 as a replacement to the Report of Assessment of Compliance with Servicing Criteria filed as Exhibits 33.13, 33.18 and 33.19 of the Exhibits, Financial Statement Schedules under Item 15 to the Original Form 10-K, and (b) to file a revised Attestation Report on Assessment of Compliance with Servicing Criteria for Wells Fargo Bank, National Association, as Custodian, dated August 12, 2013 as a replacement to the Attestation Report on Assessment of Compliance with Servicing Criteria filed as Exhibits 34.13, 34.18 and 34.19 of the Exhibits, Financial Statement Schedules under Item 15 to the Original Form 10-K, each such replacement being made as a result of receipt by the registrant of a letter, dated August 13, 2013, from the Corporate Trust Services Division of Wells Fargo Bank, National Association, a copy of which is filed as Exhibit 99.7 of the Exhibits, Financial Statement Schedules under Item 15, notifying the depositor of the revised reports and providing certain explanatory information related to those reports and certain reports previously delivered by Wells Fargo Bank, National Association, as Custodian, and (ii) to file the Pooling and Servicing Agreement, dated as of June 1, 2012, between RBS Commercial Funding Inc., as depositor, Wells Fargo Bank, National Association, as master servicer, Torchlight Loan Services, LLC, as special servicer, TriMont Real Estate Advisors, Inc., as trust advisor, Wells Fargo Bank, National Association, as certificate administrator, as tax administrator and as custodian, and Deutsche Bank Trust Company Americas, as trustee, listed as Exhibit 4.2 of the Exhibits, Financial Statement Schedules under Item 15, pursuant to which the Northridge Fashion Center Loan and Town Center of Cobb Loan are primary serviced for the WFRBS Commercial Mortgage Trust 2012-C8 securitization. PART I Item 1.Business. Omitted. Item 1A.Risk Factors. Omitted. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Omitted. Item 3.Legal Proceedings. Omitted. Item 4.Mine Safety Disclosure. Omitted. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Omitted. Item 6.Selected Financial Data. Omitted. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. Omitted. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Omitted. Item 8.Financial Statements and Supplementary Data. Omitted. Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. Omitted. Item 9A.Controls and Procedures. Omitted. Item 9B.Other Information. None. PART III Item 10.Directors, Executive Officers and Corporate Governance. Omitted. Item 11.Executive Compensation. Omitted. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Omitted. Item 13.Certain Relationships and Related Transactions, and Director Independence. Omitted. Item 14.Principal Accounting Fees and Services. Omitted. ADDITIONAL DISCLOSURE ITEMS FOR REGULATION AB Item 1112(b) of Regulation AB, Significant Obligor Financial Information. The 100 Church Street loan constitutes a significant obligor within the meaning of 1101(k)(2) of Regulation AB.The Net Operating Income for the 2012 Fiscal Year End is $16,641,828.00. Item 1114(b)(2) of Regulation AB, Significant EnhancementProvider Financial Information. No entity or group of affiliated entities provides any external credit enhancement or other support for the certificates within this transaction as described under Item 1114 (a) of Regulation AB. Item 1115(b) of Regulation AB, Certain Derivatives Instruments (Financial Information). Wells Fargo Bank, National Association provides an Interest Rate Swap derivative instrument for the trust as disclosed in the 424 Prospectus.No additional disclosure is necessary because the significance percentage for the Interest Rate Swap is less than 10%. Item 1117 of Regulation AB, Legal Proceedings. The registrant knows of no material pending legal proceedings involving the Trust and all parties related to such Trust, other than routine litigation incidental to the duties of those respective parties. Item 1119 of Regulation AB, Affiliations and Certain Relationships and Related Transactions. The information regarding this Item has been previously filed in a 424(b)(5) filing dated July 31, 2012. Item 1122 of Regulation AB, Compliance with Applicable Servicing Criteria. The reports on assessment of compliance with the servicing criteria for asset-backed securities and the related attestation reports on such assessments of compliance are attached hereto under Item 15. The assessment of compliance with applicable servicing criteria for the twelve months ended December 31, 2012, furnished pursuant to Item 1122 of Regulation AB by the Corporate Trust Services Division of Wells Fargo Bank, National Association(the "2012 Wells Assessment") for its platform, as Certificate Administrator ("Wells Fargo Bank"), discloses that material instances of noncompliance occurred with respect to the servicing criteria described in Items 1122(d)(3)(i)(B) and 1122(d)(3)(ii) of Regulation AB. The 2012 Wells Assessment is attached to this Form 10-K as Exhibits 33.12, 33.16, 33.17. There were no instances of noncompliance for the transaction to which this Form 10-K relates that led to Wells Fargo Bank’s determination that there were material instances of noncompliance at the platform level. Material Instances of Noncompliance by the Company Wells Fargo Bank's assessment of compliance with the Applicable Servicing Criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB as of December 31, 2012 and for the Period, disclosed that material instances of noncompliance occurred with respect to the servicing criteria set forth in Items 1122(d)(3)(i)(B) and 1122(d)(3)(ii) as follows: * With respect to servicing criterion 1122(d)(3)(i)(B), certain reports to investors did not provide information calculated in accordance with the terms specified in the transaction agreements. * With respect to servicing criterion 1122(d)(3)(ii), certain amounts due to investors were not allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. Schedule B Wells Fargo Bank's Discussion on Material Instances of Noncompliance by the Company Disclosure: During the Period, Wells Fargo Bank identified Payment Errors (as defined below) and Reporting Errors (as defined below) on certain residential mortgage-backed securities ("RMBS") transactions in the Platform. Although no individually identified error, in and of itself, was found to be material to the Platform, when the errors were considered in the aggregate, Wells Fargo Bank determined that, for Platform purposes, there were material instances of noncompliance with respect to both Items 1122(d)(3)(i)(B) and 1122(d)(3)(ii) of Regulation AB. For purposes of this Schedule B, the term "Payment Errors" means the identified payment errors that occurred during the Period and that, when considered in the aggregate, led to Wells Fargo Bank's determination that there was a material instance of noncompliance for the Platform with respect to Item 1122(d)(3)(i)(B) of Regulation AB. For purposes of this Schedule B, the term "Reporting Errors" means the identified reporting errors that occurred during the Period and that, when considered in the aggregate, led to Wells Fargo Bank's determination that there was a material instance of noncompliance for the Platform with respect to Item 1122(d)(3)(ii) of Regulation AB. The identified Payment Errors and Reporting Errors on such RMBS transactions were attributable to certain failures in processes relating to waterfall calculations and reporting that, although adapted over time, still insufficiently addressed the impact of the unprecedented levels of collateral degradation in RMBS transactions on the calculation of principal and interest payments and losses and associated investor reporting. Scope of the Material Instances of Noncompliance: The identified Payment Errors and Reporting Errors that led to Wells Fargo Bank's determination that material instances of noncompliance with respect to the Platform had occurred were limited to certain RMBS transactions in the Platform. There were no identified Payment Errors or Reporting Errors for non-RMBS transactions in the Platform which contributed to Wells Fargo Bank's determination that there were material instances of noncompliance for the Platform. In some instances, the identified Payment Errors which contributed to Wells Fargo Bank's determination that there werematerial instances of noncompliance for the Platform were also considered material to the transactions on which they occurred. None of the identified Reporting Errors which contributed to Wells Fargo Bank's determination that there were material instances of noncompliance for the Platform were considered material for a particular transaction. For all transactions in the Platform (including RMBS transactions with identified Payment Errors and Reporting Errors), Wells Fargo Bank delivered an Item 1123 certification to the extent it was required to do so pursuant to the requirements of the applicable transaction documents and Regulation AB. Where there was an identified Payment Error that was considered material for an individual transaction, the Item 1123 certification included a description of the nature and scope of such error. Remediation: Appropriate actions have been taken or are in the process of being taken to remediate the identified Payment Errors and Reporting Errors that led to Wells Fargo Bank's determination that material instances of noncompliance with respect to the Platform had occurred. Further, adjustments have been or will be made to the waterfall calculations and other operational processes and quality control measures applied to the RMBS transactions in the Platform to minimize the risk of future payment and reporting errors. Material Instance of Noncompliance by any Vendor NONE Material Deficiencies in Company's Policies and Procedures to Monitor Vendor's Compliance NONE Item 1123 of Regulation AB, Servicer Compliance Statement. The servicer compliance statements are attached hereto under Item 15. Part IV Item 15. Exhibits, Financial Statement Schedules. (a) Exhibits. (4.1) Pooling and Servicing Agreement, dated as of August 1, 2012, incorporated by reference to Exhibit 4.1 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (4.2) Pooling and Servicing Agreement, dated as of June 1, 2012, between RBS Commercial Funding Inc., as depositor, Wells Fargo Bank, National Association, as master servicer, Torchlight Loan Services, LLC, as special servicer, TriMont Real Estate Advisors, Inc., as trust advisor, Wells Fargo Bank, National Association, as certificate administrator, as tax administrator and as custodian, and Deutsche Bank Trust Company Americas, as trustee, incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on March 4, 2013 by WFRBS Commercial Mortgage Trust 2012-C7 (File No. 333-177891-01). (31) Rule 13a-14(d)/15d-14(d) Certification. (33) Reports on assessment of compliance with servicing criteria for asset-backed securities. 33.1 CoreLogic Commercial Real Estate Services, Inc. as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 33.1 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.2 Deutsche BankTrust Company Americas as Trustee incorporated by reference to Exhibit 33.2 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.3 Deutsche Bank Trust Company Americas as Trustee for the Northridge Fashion Center Loan and the Town Center of Cobb Loan incorporated by reference to Exhibit 33.3 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.4 National Tax Search, LLC as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 33.4 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.5 Pentalpha Surveillance LLC as Trust Advisor incorporated by reference to Exhibit 33.5 o of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.6 Rialto Capital Advisors, LLC as Special Servicer incorporated by reference to Exhibit 33.6 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.7 Torchlight Loan Services, LLC as Special Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.7 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.8 Torchlight Loan Services, LLC as Special Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 33.8 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.9 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.9 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.10 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Town Center of Cobb Loan incorporated by reference to Exhibit 33.10 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.11 Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 33.11 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.12 Wells Fargo Bank, as Certificate Administrator incorporated by reference to Exhibit 33.12 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.13 Wells Fargo Bank, National Association as Custodian. 33.14 Wells Fargo Bank, National Association as Master Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.14 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.15 Wells Fargo Bank, National Association as Master Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 33.15 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.16 Wells Fargo Bank, as the Certificate Administrator for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.16 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.17 Wells Fargo Bank, as the Certificate Administrator for the Town Center of Cobb Loan incorporated by reference to Exhibit 33.17 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.18 Wells Fargo Bank, National Association as the Custodian for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.13 hereto. 33.19 Wells Fargo Bank, National Association as the Custodian for the Town Center of Cobb Loan incorporated by reference to Exhibit 33.13 hereto. (34) Attestation reports on assessment of compliance with servicing criteria for asset-backed securities. 34.1 CoreLogic Commercial Real Estate Services, Inc. as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 34.1 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.2 Deutsche BankTrust Company Americas as Trustee incorporated by reference to Exhibit 34.2 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.3 Deutsche Bank Trust Company Americas as Trustee for the Northridge Fashion Center Loan and the Town Center of Cobb Loan incorporated by reference to Exhibit 34.3 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.4 National Tax Search, LLC as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 34.4 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.5 Pentalpha Surveillance LLC as Trust Advisor incorporated by reference to Exhibit 34.5 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.6 Rialto Capital Advisors, LLC as Special Servicer incorporated by reference to Exhibit 34.6 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.7 Torchlight Loan Services, LLC as Special Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.7 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.8 Torchlight Loan Services, LLC as Special Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 34.8 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.9 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.9 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.10 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Town Center of Cobb Loan incorporated by reference to Exhibit 34.10 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.11 Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 34.11 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.12 Wells Fargo Bank, as Certificate Administrator incorporated by reference to Exhibit 34.12 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.13 Wells Fargo Bank, National Association as Custodian. 34.14 Wells Fargo Bank, National Association as Master Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.14 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.15 Wells Fargo Bank, National Association as Master Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 34.15 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.16 Wells Fargo Bank, as the Certificate Administrator for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.16 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.17 Wells Fargo Bank, as the Certificate Administrator for the Town Center of Cobb Loan incorporated by reference to Exhibit 34.17 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.18 Wells Fargo Bank, National Association as the Custodian for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.13 hereto. 34.19 Wells Fargo Bank, National Association as the Custodian for the Town Center of Cobb Loan incorporated by reference to Exhibit 34.13 hereto. (35) Servicer compliance statement. 35.1 Deutsche BankTrust Company Americas as Trustee incorporated by reference to Exhibit 35.1 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.2 Deutsche Bank Trust Company Americas as Trustee for the Northridge Fashion Center Loan and the Town Center of Cobb Loan incorporated by reference to Exhibit 35.2 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.3 Rialto Capital Advisors, LLC as Special Servicer incorporated by reference to Exhibit 35.3 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.4 Torchlight Loan Services, LLC as Special Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 35.4 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.5 Torchlight Loan Services, LLC as Special Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 35.5 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.6 Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 35.6 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.7 Wells Fargo Bank, as Certificate Administrator incorporated by reference to Exhibit 35.7 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.8 Wells Fargo Bank, National Association as Master Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 35.8 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.9 Wells Fargo Bank, National Association as Master Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 35.9 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.10 Wells Fargo Bank, as the Certificate Administrator for the Northridge Fashion Center Loan incorporated by reference to Exhibit 35.10 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.11 Wells Fargo Bank, as the Certificate Administrator for the Town Center of Cobb Loan incorporated by reference to Exhibit 35.11 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). (99.1) Mortgage Loan Purchase Agreement, dated July 20, 2012, between Wells Fargo Bank, National Association and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.1 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.2) Mortgage Loan Purchase Agreement, dated July 20, 2012, between The Royal Bank of Scotland plc and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.2 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.3) Mortgage Loan Purchase Agreement, dated July 20, 2012, between Liberty Island Group I LLC and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.3 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.4) Mortgage Loan Purchase Agreement, dated July 20, 2012, between C-III Commercial Mortgage LLC and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.4 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.5) Mortgage Loan Purchase Agreement, dated July 20, 2012, between Basis Real Estate Capital II, LLC and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.5 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.6) Mortgage Loan Purchase Agreement, dated July 20, 2012, between RBS Financial Products Inc. and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.6 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.7) Letter dated August 13, 2013 from the Corporate Trust Services Division of Wells Fargo Bank, National Association as Custodian to thedepositor regarding Compliance with Applicable Servicing Criteria for Asset-backed Securities by Wells Fargo Bank, National Association as Custodian. (b) Not applicable. (c) Omitted. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the SecuritiesExchange Act of 1934, theregistrant has duly caused this report to besigned on its behalf by the undersigned, thereunto duly authorized. Wells Fargo Commercial Mortgage Securities, Inc. (Depositor) /s/ Anthony Sfarra Anthony Sfarra, President (senior officer in charge of securitization of the depositor) Date:August 22, 2013 Exhibit Index Exhibit No. (4.1) Pooling and Servicing Agreement, dated as of August 1, 2012, incorporated by reference to Exhibit 4.1 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (4.2) Pooling and Servicing Agreement, dated as of June 1, 2012, between RBS Commercial Funding Inc., as depositor, Wells Fargo Bank, National Association, as master servicer, Torchlight Loan Services, LLC, as special servicer, TriMont Real Estate Advisors, Inc., as trust advisor, Wells Fargo Bank, National Association, as certificate administrator, as tax administrator and as custodian, and Deutsche Bank Trust Company Americas, as trustee, incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on March 4, 2013 by WFRBS Commercial Mortgage Trust 2012-C7 (File No. 333-177891-01). (31) Rule 13a-14(d)/15d-14(d) Certification. (33) Reports on assessment of compliance with servicing criteria for asset-backed securities. 33.1 CoreLogic Commercial Real Estate Services, Inc. as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 33.1 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.2 Deutsche BankTrust Company Americas as Trustee incorporated by reference to Exhibit 33.2 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.3 Deutsche Bank Trust Company Americas as Trustee for the Northridge Fashion Center Loan and the Town Center of Cobb Loan incorporated by reference to Exhibit 33.3 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.4 National Tax Search, LLC as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 33.4 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.5 Pentalpha Surveillance LLC as Trust Advisor incorporated by reference to Exhibit 33.5of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.6 Rialto Capital Advisors, LLC as Special Servicer incorporated by reference to Exhibit 33.6 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.7 Torchlight Loan Services, LLC as Special Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.7 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.8 Torchlight Loan Services, LLC as Special Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 33.8 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.9 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.9 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.10 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Town Center of Cobb Loan incorporated by reference to Exhibit 33.10 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.11 Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 33.11 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.12 Wells Fargo Bank, as Certificate Administrator incorporated by reference to Exhibit 33.12 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.13 Wells Fargo Bank, National Association as Custodian. 33.14 Wells Fargo Bank, National Association as Master Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.14 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.15 Wells Fargo Bank, National Association as Master Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 33.15 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.16 Wells Fargo Bank, as the Certificate Administrator for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.16 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.17 Wells Fargo Bank, as the Certificate Administrator for the Town Center of Cobb Loan incorporated by reference to Exhibit 33.17 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 33.18 Wells Fargo Bank, National Association as the Custodian for the Northridge Fashion Center Loan incorporated by reference to Exhibit 33.13 hereto. 33.19 Wells Fargo Bank, National Association as the Custodian for the Town Center of Cobb Loan incorporated by reference to Exhibit 33.13 hereto. (34) Attestation reports on assessment of compliance with servicing criteria for asset-backed securities. 34.1 CoreLogic Commercial Real Estate Services, Inc. as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 34.1 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.2 Deutsche BankTrust Company Americas as Trustee incorporated by reference to Exhibit 34.2 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.3 Deutsche Bank Trust Company Americas as Trustee for the Northridge Fashion Center Loan and the Town Center of Cobb Loan incorporated by reference to Exhibit 34.3 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.4 National Tax Search, LLC as Vendor for Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 34.4 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.5 Pentalpha Surveillance LLC as Trust Advisor incorporated by reference to Exhibit 34.5 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.6 Rialto Capital Advisors, LLC as Special Servicer incorporated by reference to Exhibit 34.6 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.7 Torchlight Loan Services, LLC as Special Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.7 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.8 Torchlight Loan Services, LLC as Special Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 34.8 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.9 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.9 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.10 TriMont Real Estate Advisors, Inc. as Trust Advisor for the Town Center of Cobb Loan incorporated by reference to Exhibit 34.10 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.11 Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 34.11 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.12 Wells Fargo Bank, as Certificate Administrator incorporated by reference to Exhibit 34.12 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.13 Wells Fargo Bank, National Association as Custodian. 34.14 Wells Fargo Bank, National Association as Master Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.14 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.15 Wells Fargo Bank, National Association as Master Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 34.15 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.16 Wells Fargo Bank, as the Certificate Administrator for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.16 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.17 Wells Fargo Bank, as the Certificate Administrator for the Town Center of Cobb Loan incorporated by reference to Exhibit 34.17 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 34.18 Wells Fargo Bank, National Association as the Custodian for the Northridge Fashion Center Loan incorporated by reference to Exhibit 34.13 hereto. 34.19 Wells Fargo Bank, National Association as the Custodian for the Town Center of Cobb Loan incorporated by reference to Exhibit 34.13 hereto. (35) Servicer compliance statement. 35.1 Deutsche Bank Trust Company Americas as Trustee incorporated by reference to Exhibit 35.1 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.2 Deutsche Bank Trust Company Americas as Trustee for the Northridge Fashion Center Loan and the Town Center of Cobb Loan incorporated by reference to Exhibit 35.2 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.3 Rialto Capital Advisors, LLC as Special Servicer incorporated by reference to Exhibit 35.3 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.4 Torchlight Loan Services, LLC as Special Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 35.4 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.5 Torchlight Loan Services, LLC as Special Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 35.5 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.6 Wells Fargo Bank, National Association as Master Servicer incorporated by reference to Exhibit 35.6 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.7 Wells Fargo Bank, as Certificate Administrator incorporated by reference to Exhibit 35.7 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.8 Wells Fargo Bank, National Association as Master Servicer for the Northridge Fashion Center Loan incorporated by reference to Exhibit 35.8 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.9 Wells Fargo Bank, National Association as Master Servicer for the Town Center at Cobb Loan incorporated by reference to Exhibit 35.9 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.10 Wells Fargo Bank, as the Certificate Administrator for the Northridge Fashion Center Loan incorporated by reference to Exhibit 35.10 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). 35.11 Wells Fargo Bank, as the Certificate Administrator for the Town Center of Cobb Loan incorporated by reference to Exhibit 35.11 of the Annual Report on Form 10-K filed by the issuing entity on March 28, 2013 (File No. 333-172366-03). (99.1) Mortgage Loan Purchase Agreement, dated July 20, 2012, between Wells Fargo Bank, National Association and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.1 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.2) Mortgage Loan Purchase Agreement, dated July 20, 2012, between The Royal Bank of Scotland plc and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.2 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.3) Mortgage Loan Purchase Agreement, dated July 20, 2012, between Liberty Island Group I LLC and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.3 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.4) Mortgage Loan Purchase Agreement, dated July 20, 2012, between C-III Commercial Mortgage LLC and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.4 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.5) Mortgage Loan Purchase Agreement, dated July 20, 2012, between Basis Real Estate Capital II, LLC and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.5 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.6) Mortgage Loan Purchase Agreement, dated July 20, 2012, between RBS Financial Products Inc. and Wells Fargo Commercial Mortgage Securities, Inc. incorporated by reference to Exhibit 99.6 of the issuing entity's Current Report on Form 8-K filed with the Securities and Exchange Commission on August 7, 2012. (99.7) Letter dated August 13, 2013 from the Corporate Trust Services Division of Wells Fargo Bank, National Association as Custodian to thedepositor regarding Compliance with Applicable Servicing Criteria for Asset-backed Securities by Wells Fargo Bank, National Association as Custodian.
